Citation Nr: 0812070	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for left ankle 
instability, status post grade III ankle sprain, currently 
evaluated as noncompensable.

2.  Entitlement to a higher initial evaluation for residuals, 
left knee arthroscopy, currently evaluated as noncompensable.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issue of the initial evaluation for residuals, left knee 
arthroplasty is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left ankle instability produces moderate foot 
injury.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for left ankle 
instability, status post grade III ankle sprain, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5271, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a September 
2003 letter to the veteran that addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the claim are harmless, as a 
noncompensable rating is assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and an October 2003 rating examination report.  Lay 
statements from the veteran have been submitted also.  VA has 
satisfied its assistance duties.

Left ankle

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

The RO has the disability rated under Diagnostic Code 5271, 
which provides for a 10 percent rating when there is moderate 
limitation of motion of the ankle, and a 20 percent rating 
when there is marked limitation of motion of the ankle.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284, for 
foot injuries, should also be considered.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  It provides 
for a 10 percent rating when there is a moderate foot injury, 
and a 20 percent rating when there is a moderately severe 
foot injury.  No other Diagnostic Codes are appropriate.

On rating examination in October 2003, the veteran reported a 
weak ankle which was easily sprained or turned or became sore 
during times of heavy use.  He stated that the symptoms would 
occur intermittently as often as twice a month with each 
occurrence lasting for 2 days.  He stated that during flare-
ups, he would have difficulty walking, running, and climbing 
stairs.  The examination revealed the veteran to be well 
developed and in no acute distress, and he had normal gait 
and posture.  He did not require an assistive device for 
ambulation and his condition did not cause generalized muscle 
weakness or wasting.  The ankle joint's appearance was 
abnormal with findings of significant lateral ligamentous 
laxity and instability.  The ankle dorsiflexed to 20 degrees 
and plantarflexed to 45 degrees, which was normal.  The range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Examination 
of the ankle revealed no deformity.  Motor function of the 
left lower extremity was normal.  Left ankle X-rays were 
normal.  The diagnosis was left ankle instability status post 
grade III ankle sprain with objective instability.

In February 2005, the veteran stated that his left ankle was 
very loose, causing additional problems negotiating unlevel 
surfaces, and in March 2006, he indicated that simple 
activities such as walking, climbing, and lifting would cause 
it to be easily twisted or sprained.  

Resolving reasonable doubt in the veteran's favor, a 10 
percent rating is warranted under Diagnostic Code 5284 for 
moderate foot injury.  The examiner's objective observations 
in October 2003 were that there left ankle appeared abnormal 
and that there was significant laxity and instability in the 
ankle that could result in recurrent sprains.  

The preponderance of the evidence is against a higher rating 
than 10 percent for the veteran's left ankle disability under 
either Diagnostic Code 5271 or 5284, however.  The veteran's 
gait was normal on rating examination.  No muscle or motor 
function abnormalities were present and no muscle weakness or 
wasting was reported.  Additionally, motion was normal and 
X-rays were normal.  There has not been any treatment since 
service.  Giving full consideration to the veteran's history 
and complaints in addition to the objective medical evidence, 
the evidence does not show or nearly approximate marked 
limitation of motion of the ankle or moderately severe foot 
injury, including when 38 C.F.R. §§ 4.40, 4.45 are 
considered.  In light of the above, no more than a 10 percent 
rating should be assigned.  As such, the preponderance of the 
evidence is against a rating higher than 10 percent and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

A 10 percent rating for left ankle instability, status post 
grade III sprain, is granted.


REMAND

Left knee 

In March 2006, the veteran indicated that the status of his 
left knee under weight or pressure was not checked during the 
examination which was conducted in October 2003, and that he 
is unable to bend his knee or squat while weightbearing.  
According to the rating schedule, the knee joint should be 
tested on both active and passive motion, in weight-bearing 
and nonweight-bearing.  38 C.F.R. § 4.45 (2007).  In light of 
his contentions, the case will be remanded for a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
comprehensive VA orthopedic examination 
of his left knee.  The claims file must 
be made available to and reviewed by 
the examiner.  Any indicated tests 
should be accomplished and reported in 
specific detail.  

The examiner should identify and 
describe in detail all left knee 
pathology present. The examiner should 
identify any orthopedic findings 
related to the service-connected 
disability and fully describe the 
extent and severity of those symptoms.

The examiner should specifically report 
both weight-bearing and nonweight-
bearing range of motion measurements 
for the left knee, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee 
is used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHNATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


